Case 3:20-cv-01137-TAD-KLH Document 8 Filed 11/17/20 Page 1 of 1 PageID #: 41




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


FREDDIE C GADDIS                                     CASE NO. 3:20-CV-01137

VERSUS                                               JUDGE TERRY A. DOUGHTY

UNITED STATES OF AMERICA                             MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 7] having been

considered, no objections having been filed, and finding that the same is supported by the law and

the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the motion to dismiss filed by

Plaintiff [Doc. No. 4] is GRANTED and Plaintiff's claims against Defendant are DISMISSED

WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the motion to dismiss filed by Defendant United

States of America [Doc. No. 5] is DENIED AS MOOT.

       THUS DONE AND SIGNED this 17th day of November, 2020, in Monroe, Louisiana.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
